DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements submitted on 12/11/2020 has been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-13 and 16-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Thrun, et al (US PG Publication 2012/0290254), hereafter Thrun

Regarding claim 1, Thrun teaches a computer-implemented method comprising: 
estimating, by a computing system, a position of a mobile device within a setting based on information captured by a plurality of beacons
([0068] - The mean location of the remaining particles may be determined. The particle representing a location closest to the mean location of the remaining particles may be identified as the location of the client device
[0081] – Other signals, such as wireless network access point signals, may also be used to adjust the likelihood value of particles.  These access points may transmit beacon messages identifying the access point. These beacon messages may be received and recorded by the client device in order to adjust likelihood values
([0068] indicates that the location of the client/mobile device is determined from particles, the particles corresponding to beacon signals received at the client/mobile device that include identification information of the access points as indicated in [0081])); 
allocating, by the computing system, particles to sampling locations within a threshold distance of the estimated position of the mobile device
([0068] - Once all of the remaining particles of the walls example are within a threshold radius of one another, the mean location of the remaining particles may be determined. The particle representing a location closest to the mean location of the remaining particles may be identified as the location of the client device
([0068] indicates that particles within a threshold radius/distance of the particle used for the location of the client/mobile device include a sample - *these particles comprise sampling locations, since subsequently, as indicated in at least [0073], there is a resampling of the particles to a different location, due to movement of the client/mobile device));
measuring, by the computing system, changes to the estimated position of the mobile device
([0073] - The next generation of particles may again be associated with likelihood values which are adjusted based on the movements detected by the orientation device. After some number of steps, the particles may be resampled and a new generation of particles may be generated
([0073] indicates a determination is made that movements/steps have been taken that include a change to the location of the client device requiring an adjustment of the first set of particles)); 
assigning, by the computing system, at least some of the particles to new sampling locations based on the measured changes to the estimated position of the mobile device
([0075] - Eventually, the combination of the movement of the client device and the resampling of the particles may result in clustering of the locations of the particles
[0076] - As it becomes less likely that the particles in cluster 870 are selected during the resampling, only the locations within cluster 1070 of FIG. 10 may remain
(Based on the determined movement/changes of the location of the client device, the previous particles are resampled to new locations within 1070)); and 
estimating, by the computing system, a new position of the mobile device within the setting based on the new sampling locations
([0077] - The average representative location of the particles may be determined.  The particle closest to this mean location may be selected as the particle representing the current location of the client device
([0077] indicates the resampled particles from [0076], the particle locations within 1070 of Fig. 10, are used to determine the average/mean location used for the new/current location of the client device)).

Regarding claim 2, Thrun teaches the computer-implemented method of claim 1, wherein estimating the position of the mobile device within the setting based on information captured by the plurality of beacons further comprises:
determining, by the computing system, communication signals associated with the mobile device based on the information captured by the plurality of beacons
([0081] – Other signals, such as wireless network access point signals, may also be used to adjust the likelihood value of particles.  These access points may transmit beacon messages identifying the access point. These beacon messages may be received and recorded by the client device in order to adjust likelihood values
([0081] indicates signals are determined that are associated with the identification information of the access points));
determining, by the computing system, a threshold match between the communication signals associated with the mobile device and pre-determined communication signals associated with a location within the setting
([0081] - Other signals, such as wireless network access point signals or cellular tower triangulation positioning, may also be used to adjust the likelihood value of particles. A map of an indoor location may include the location and signal strengths of one or more wireless network access points that may transmit beacon messages including data such as a Media Access Control ("MAC") address identifying the access point, these beacon messages received and recorded by the client device in order to adjust location likelihood values
([0081] indicates signals that match particular signals associated with a location likelihood)); and 
determining, by the computing system, the estimated position of the mobile device based on the match between the communication signals associated with the mobile device and the pre-determined communication signals associated with the location within the setting
([0081] - Other signals, such as wireless network access point signals or cellular tower triangulation positioning, may also be used to adjust the likelihood value of particles. A map of an indoor location may include the location and signal strengths of one or more wireless network access points that may transmit beacon messages including data such as a Media Access Control ("MAC") address identifying the access point, these beacon messages received and recorded by the client device in order to adjust location likelihood values
([0081] indicates location determined based on the signals that match particular signals associated with a location likelihood)).

Regarding claim 3, Thrun teaches the computer-implemented method of claim 1, wherein allocating particles to the sampling locations within the threshold distance of the estimated position further comprises: 

([0052] – The particles may be arranged in various ways.  More particles per some area (square foot or meter, etc.) may be associated with locations in room 1 (a large open space) as opposed to hallway 2 (a long narrow hallway)); and 
applying, by the computing system, a particle filter that randomly assigns the particles within the area
([0052] – Particles may be assigned locations randomly in locations where an individual is most likely to be located).


Regarding claim 6, Thrun teaches the computer-implemented method of claim 1, wherein assigning at least some of the particles to new sampling locations based on the measured changes to the estimated position of the mobile device further comprises: 
assigning, by the computing system, a weight to at least one particle based on a distance between a sampling location associated with the at least one particle and the estimated position of the mobile device, wherein the assigned weight represents a likelihood that the sampling location associated with the at least one particle is near the estimated position of the mobile device
([0007] - The device also includes a processor coupled to the memory. The processor is operable to generate a first set of particles, each particle of the first set of particles representing a location on the map and being associated with a likelihood value; adjust the likelihood value of each particular particle of the first set of particles, based on a direction and speed of movement to each one of the first set of particles; generate a second set of particles based on the likelihood values associated with the first set of particles; if all of the particles of the second set of particles are within a threshold radius of one another, identify an actual location of the portable handheld device in the indoor space based on a representative location of the selected particle
([0007] indicates a likelihood is determined based on radius between a sampled first set of particles (sampled location), and the possible location, on the map)).
Regarding claim 7, Thrun teaches the computer-implemented method of claim 6, further comprising: 
removing, by the computing system, at least one assigned particle based on a threshold weight, wherein a weight associated with the at least one assigned particle is less than the threshold weight
([0006] - The second set of particles is generated by removing particles from the first set of particles based on whether the likelihood values associated with the first set of particles meet a minimum likelihood threshold value).

Regarding claim 8, Thrun teaches the computer-implemented method of claim 7, further comprising:

([0100] - Every so often the particles may be resampled with replacement
[0101] - For each particle which is selected during the resampling, a new particle may be generated with a slight adjustment to the location (and heading if applicable).

Regarding claim 9, Thrun teaches the computer-implemented method of claim 1, wherein estimating the new position of the mobile device in the setting further comprises:
determining, by the computing system, an average value based on coordinates associated with the particles; and determining, by the computing system, coordinates associated with the new position of the mobile device based on the average value
([0077] - Once the particles are within a threshold radius, the actual location of the client device may be determined. For example, the average representative location of the particles may be determined. The particle closest to this mean location may be selected as the particle representing the current location of the client device
[0079] – The examples above use particles representing spatial coordinates).

Regarding claim 10, Thrun teaches the computer-implemented method of claim 1, 
wherein estimating the new position of the mobile device in the setting further comprises: 
determining, by the computing system, to cease measurement of changes to the position of the mobile device based on satisfaction of at least one condition
([0074] - The particles may continue to be resampled until all of the particles (in a given generation) are within some small, empirically derived distance from one another. For example, after subsequent resampling and adjustment to the locations associated with each of the particles, eventually all of the particles may be within some small, for example a few meters or less, radius of one another
(Particles determined during the resampling, due to the adjustments to the locations, are not resampled further when all of the particles are within some small, for example a few meters or less, radius of one another)).

Regarding claim 11, Thrun teaches a system comprising:
at least one processor
([0039] – Client device includes a processor); and 
a memory storing instructions that, when executed by the at least one processor
([0039] – Client device includes a memory that stores instructions, executable by the processor), 
cause the system to perform: 
estimating a position of a mobile device within a setting based on information captured by a plurality of beacons
([0068] - The mean location of the remaining particles may be determined. The particle representing a location closest to the mean location of the remaining particles may be identified as the location of the client device
[0081] – Other signals, such as wireless network access point signals, may also be used to adjust the likelihood value of particles.  These access points may transmit beacon messages identifying the access point. These beacon messages may be received and recorded by the client device in order to adjust likelihood values
([0068] indicates that the location of the client/mobile device is determined from particles, the particles corresponding to beacon signals received at the client/mobile device that include identification information of the access points as indicated in [0081]));
allocating particles to sampling locations within a threshold distance of the estimated position of the mobile device
([0068] - Once all of the remaining particles of the walls example are within a threshold radius of one another, the mean location of the remaining particles may be determined. The particle representing a location closest to the mean location of the remaining particles may be identified as the location of the client device
([0068] indicates that particles within a threshold radius/distance of the particle used for the location of the client/mobile device include a sample - *these particles comprise sampling locations, since subsequently, as indicated in at least [0073], there is a resampling of the particles to a different location, due to movement of the client/mobile device));
measuring changes to the estimated position of the mobile device
([0073] - The next generation of particles may again be associated with likelihood values which are adjusted based on the movements detected by the orientation device. After some number of steps, the particles may be resampled and a new generation of particles may be generated
([0073] indicates a determination is made that movements/steps have been taken that include a change to the location of the client device requiring an adjustment of the first set of particles));
assigning at least some of the particles to new sampling locations based on the measured changes to the estimated position of the mobile device
([0075] - Eventually, the combination of the movement of the client device and the resampling of the particles may result in clustering of the locations of the particles
[0076] - As it becomes less likely that the particles in cluster 870 are selected during the resampling, only the locations within cluster 1070 of FIG. 10 may remain
(Based on the determined movement/changes of the location of the client device, the previous particles are resampled to new locations within 1070)); and 
estimating a new position of the mobile device within the setting based on the new sampling locations
([0077] - The average representative location of the particles may be determined.  The particle closest to this mean location may be selected as the particle representing the current location of the client device
([0077] indicates the resampled particles from [0076], the particle locations within 1070 of Fig. 10, are used to determine the average/mean location used for the new/current location of the client device)).

Regarding claim 12, Thrun teaches the system of claim 11, 
wherein estimating the position of the mobile device within the setting based on information captured by the plurality of beacons further causes the system to perform: 

([0081] – Other signals, such as wireless network access point signals, may also be used to adjust the likelihood value of particles.  These access points may transmit beacon messages identifying the access point. These beacon messages may be received and recorded by the client device in order to adjust likelihood values
([0081] indicates signals are determined that are associated with the identification information of the access points)); 
determining a threshold match between the communication signals associated with the mobile device and pre-determined communication signals associated with a location within the setting
([0081] - Other signals, such as wireless network access point signals or cellular tower triangulation positioning, may also be used to adjust the likelihood value of particles. A map of an indoor location may include the location and signal strengths of one or more wireless network access points that may transmit beacon messages including data such as a Media Access Control ("MAC") address identifying the access point, these beacon messages received and recorded by the client device in order to adjust location likelihood values
([0081] indicates signals that match particular signals associated with a location likelihood)); and 

([0081] - Other signals, such as wireless network access point signals or cellular tower triangulation positioning, may also be used to adjust the likelihood value of particles. A map of an indoor location may include the location and signal strengths of one or more wireless network access points that may transmit beacon messages including data such as a Media Access Control ("MAC") address identifying the access point, these beacon messages received and recorded by the client device in order to adjust location likelihood values
([0081] indicates location determined based on the signals that match particular signals associated with a location likelihood)).

Regarding claim 13, Thrun teaches the system of claim 11, 
wherein allocating particles to the sampling locations within the threshold distance of the estimated position further causes the system to perform: 
determining an area around the estimated position of the mobile device based on the threshold distance
([0052] – The particles may be arranged in various ways.  More particles per some area (square foot or meter, etc.) may be associated with locations in room 1 (a large open space) as opposed to hallway 2 (a long narrow hallway)); and 
applying a particle filter that randomly assigns the particles within the area
([0052] – Particles may be assigned locations randomly in locations where an individual is most likely to be located).

Regarding claim 16, Thrun teaches 
a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method
([0042] - Information may be sent via a medium such as a disk, tape or CD-ROM. Yet further, although some functions are indicated as taking place on a single client device having a single processor, various aspects of the system and method may be implemented by a plurality of computers)
comprising: 
estimating a position of a mobile device within a setting based on information captured by a plurality of beacons
([0068] - The mean location of the remaining particles may be determined. The particle representing a location closest to the mean location of the remaining particles may be identified as the location of the client device
[0081] – Other signals, such as wireless network access point signals, may also be used to adjust the likelihood value of particles.  These access points may transmit beacon messages identifying the access point. These beacon messages may be received and recorded by the client device in order to adjust likelihood values
([0068] indicates that the location of the client/mobile device is determined from particles, the particles corresponding to beacon signals received at the client/mobile device that include identification information of the access points as indicated in [0081]));
allocating particles to sampling locations within a threshold distance of the estimated position of the mobile device
([0068] - Once all of the remaining particles of the walls example are within a threshold radius of one another, the mean location of the remaining particles may be determined. The particle representing a location closest to the mean location of the remaining particles may be identified as the location of the client device
([0068] indicates that particles within a threshold radius/distance of the particle used for the location of the client/mobile device include a sample - *these particles comprise sampling locations, since subsequently, as indicated in at least [0073], there is a resampling of the particles to a different location, due to movement of the client/mobile device)); 
measuring changes to the estimated position of the mobile device
([0073] - The next generation of particles may again be associated with likelihood values which are adjusted based on the movements detected by the orientation device. After some number of steps, the particles may be resampled and a new generation of particles may be generated
([0073] indicates a determination is made that movements/steps have been taken that include a change to the location of the client device requiring an adjustment of the first set of particles)); 
assigning at least some of the particles to new sampling locations based on the measured changes to the estimated position of the mobile device
([0075] - Eventually, the combination of the movement of the client device and the resampling of the particles may result in clustering of the locations of the particles
[0076] - As it becomes less likely that the particles in cluster 870 are selected during the resampling, only the locations within cluster 1070 of FIG. 10 may remain
(Based on the determined movement/changes of the location of the client device, the previous particles are resampled to new locations within 1070)); and
estimating a new position of the mobile device within the setting based on the new sampling locations
([0077] - The average representative location of the particles may be determined.  The particle closest to this mean location may be selected as the particle representing the current location of the client device
([0077] indicates the resampled particles from [0076], the particle locations within 1070 of Fig. 10, are used to determine the average/mean location used for the new/current location of the client device)).

Regarding claim 17, Thrun teaches the non-transitory computer-readable storage medium of claim 16, 
wherein estimating the position of the mobile device within the setting based on information captured by the plurality of beacons further causes the computing system to perform: 
determining communication signals associated with the mobile device based on the information captured by the plurality of beacons
([0081] – Other signals, such as wireless network access point signals, may also be used to adjust the likelihood value of particles.  These access points may transmit beacon messages identifying the access point. These beacon messages may be received and recorded by the client device in order to adjust likelihood values
([0081] indicates signals are determined that are associated with the identification information of the access points)); 
determining a threshold match between the communication signals associated with the mobile device and pre-determined communication signals associated with a location within the setting
([0081] - Other signals, such as wireless network access point signals or cellular tower triangulation positioning, may also be used to adjust the likelihood value of particles. A map of an indoor location may include the location and signal strengths of one or more wireless network access points that may transmit beacon messages including data such as a Media Access Control ("MAC") address identifying the access point, these beacon messages received and recorded by the client device in order to adjust location likelihood values
([0081] indicates signals that match particular signals associated with a location likelihood)); and 
determining the estimated position of the mobile device based on the match between the communication signals associated with the mobile device and the pre-determined communication signals associated with the location within the setting
([0081] - Other signals, such as wireless network access point signals or cellular tower triangulation positioning, may also be used to adjust the likelihood value of particles. A map of an indoor location may include the location and signal strengths of one or more wireless network access points that may transmit beacon messages including data such as a Media Access Control ("MAC") address identifying the access point, these beacon messages received and recorded by the client device in order to adjust location likelihood values
([0081] indicates location determined based on the signals that match particular signals associated with a location likelihood)).


determining an area around the estimated position of the mobile device based on the threshold distance
([0052] – The particles may be arranged in various ways.  More particles per some area (square foot or meter, etc.) may be associated with locations in room 1 (a large open space) as opposed to hallway 2 (a long narrow hallway)); and 
applying a particle filter that randomly assigns the particles within the area
([0052] – Particles may be assigned locations randomly in locations where an individual is most likely to be located).

Allowable Subject Matter
Claims 4, 5, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/FRANK E DONADO/Examiner, Art Unit 2641